MONITORING OF LINED PIPELINE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed November 18, 2021, was received.  Claims 1, 3-11, 13-26, 29-30, 35, 39, 41-42, 44-48, 50-51, and 53 were amended.

Claim Objections
The objections to claims 1, 6-7, and 14-15 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 7-11 and 15-28 are withdrawn because the claims have been amended to correct indefinite subject matter.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the pipe lining” in lines 2-3.  This recitation is indefinite because it is unclear whether it refers to the first of these elements recited in claim 1, the second of these elements recited in claim 1, or neither.

The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, of claim 10 is withdrawn because the claims have been amended to correct improper dependent form.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14-22, 24-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 6,935,376, of record) in view of Ruffle et al. (US 7,614,661, of record) and Halada (AT 392 342, of record).
Regarding claim 1, Taylor et al. teach a method of producing a lined pipeline with an integrity monitoring system (Abstract; col. 1, LL. 29-37), comprising: providing a first section of lined pipe with a first sensor cable portion (member 16/31) disposed in a continuous annulus between a first host pipe (tubular 10) and a first pipe lining (liner 30) (Fig. 2a-c, 4a-b; col. 1, LL. 49-52, LL. 61-64; col. 2, LL. 53-59; col. 3, LL. 55-58); providing a second section of lined pipe with a second sensor cable portion 16/31 
Taylor et al. do not explicitly specify a particular kind of intermediary joint/coupling to be used between the tubing lengths, simply stating that they may be couplings known in the art (col. 8, LL. 62-67).  As evidenced by Ruffle et al. (Abstract; Fig. 1A-B; col. 1, LL. 36-50; col. 3, LL. 62-67; col. 4, LL. 1-10), electrofusion fittings are well known in the art as a suitable coupling to form fluid-tight joints between adjacent sections of pipeline, such that it would have been obvious to one of ordinary skill in the art to select an electrofusion fitting as the coupling taught by Taylor et al.
Furthermore, Halada likewise teaches producing a lined pipeline with an integrity monitoring system by providing first and second sections of lined pipe, each with sensor cable portions 6, 7, 6a, 7a disposed between a host pipe 4 and a pipe lining 3, and joining the first and second sections of lined pipe together using a fitting (Abstract; Fig. 1; [0002, 0035-0036]).  Halada teaches connecting the sensor cable portions to each other across the fitting (via plate-shaped felt body 10) to enable the first sensor cable portions 6, 7 to communicate with the second sensor cable portions 6a, 7a (Abstract; Fig. 1-2; [0037-0038]).  Therefore, it would have been obvious to one of ordinary skill in the art to use an electrofusion fitting configured to enable the first sensor cable portion 16/31 of Taylor et al. to communicate with the second sensor cable portion 16/31 in light 
Regarding claim 2, Taylor et al. teach that maintaining the continuous annulus is important because this allows the stresses from fluid pressure within the liner to be transmitted to and resisted by the host pipe 10, thereby forming a stable composite system (Fig. 1; col. 1, LL. 38-46), such that it would have been obvious to one of ordinary skill in the art to configure the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada to maintain the continuous annulus between the first and second sections of lined pipe, in order to provide this benefit.
Regarding claim 3, Halada teaches connecting the first sensor cable portion 6 to a first end of a sensor cable 11 disposed on or in the fitting, and connecting the second sensor cable portion 6a to a second end of the sensor cable 11 disposed on or in the fitting (Fig. 1-2; [0036-0038]), so that it would have been obvious to one of ordinary skill in the art to likewise connect the first sensor cable portion 16/31 to the second sensor cable portion 16/31 via first and second ends of a sensor cable disposed on or in the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada, in order to provide continuity of the sensor cable portions across the couplings as desired by Taylor et al.
Regarding claim 4, Halada teaches that the fitting comprises a terminal (having a clamping effect) at each end of the sensor cable 11 disposed on or in the fitting for attachment to the first and second sensor cable portions 6, 6a (Fig. 1-2; [0036-0038]), so that it would have been obvious to one of ordinary skill in the art to provide such terminals at each end of the sensor cable portion disposed on or in the electrofusion 
Regarding claim 5, Halada teaches locating the first and second sensor cable portions 6, 6a in at least one channel 8 extending from a position towards a first end of the fitting to a position towards a second end of the fitting (Fig. 1-2; [0036-0038]), so that it would have been obvious to one of ordinary skill in the art to locate the first or second sensor cable portion in such a channel extending through the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada, in order to ensure sheltered and secure connections between the first and second sensor cable portions 16/31.
Regarding claim 6, Halada teaches that the at least one channel 8 extends at least partially through a body of the fitting (Fig. 1-2), so that it would have been obvious to one of ordinary skill in the art to provide at least one such channel through the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada, in order to ensure sheltered and secure connections between the first and second sensor cable portions 16/31.
Regarding claim 7, Halada teaches that the at least one channel 8 extends at least partially through a body of the fitting (Fig. 1-2), so that it would have been obvious to one of ordinary skill in the art to provide at least one such channel through the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada, in order to ensure sheltered and secure connections between the first and second sensor cables 16/31.
Regarding claim 8, Halada teaches routing the sensor cable portions 6, 7, 6a, 7a through a shoulder provided in a body of the fitting (Fig. 1-2; [0036-0038]), so that it would have been obvious to one of ordinary skill in the art to route the first second 
Regarding claim 9, Halada teaches routing the sensor cable portions 6, 7, 6a, 7a  through a channel extending substantially through a body of the fitting (Fig. 1-2; [0036-0038]), so that it would have been obvious to one of ordinary skill in the art to route the first second sensor cable portion 16/31, the second sensor cable portion 16/31, or another sensor cable through such a channel in a body of the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada, in order to ensure sheltered and secure connections between the first and second sensor cable portions 16/31.
Regarding claim 11, Halada teaches routing or otherwise locating the sensor cable portions 6, 7, 6a, 7a  between an insulation (felt body 10) and a main body (support body 13) of the fitting, so that it would have been obvious to one of ordinary skill in the art to route the first second sensor cable portion 16/31, the second sensor cable portion 16/31, or another sensor cable between such components of the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada, in order to provide an internal and mechanically cushioned path for the first and/or second sensor cable portion 16/31.
Regarding claim 14, Taylor et al. teach that the first sensor cable portion 16/31 disposed in the first section of lined pipe and/or the sensor cable portion 16/31 disposed in the second section of lined pipe may comprise at least one sensor (e.g., that the sensor cable portions 16/31 may themselves be configured as sensors that are able to 
Regarding claim 15, Taylor et al. teach that providing, the first section of lined pipe or the second section of lined pipe with the respective first or second sensor cable portion 16/31 disposed in the continuous annulus between the respective first or second host pipe 10 and the respective first or second pipe lining 30 comprises pulling the respective first or second pipe lining 30 through the respective first or second host pipe 10 via an apparatus (e.g., four-roller assembly 34) which temporarily reduces the external diameter of the respective first or second pipe lining 30 and locating the respective first or second sensor cable portion 16/31 between the respective first or second pipe lining 30 and the respective first or second host pipe 10 prior to releasing pulling tension on the respective first or second pipe lining 30 (Fig. 4a, 5a-c; col. 2, LL. 12-14; col. 4, LL. 7-9, LL. 61-67).
Regarding claim 16, Taylor et al. teach that pulling the first or second pipe lining 30 through the respective first or second host pipe 10 and locating the respective first or second sensor cable portion 16/31 between the respective first or second pipe lining 30 and the respective first or second host pipe 10 are performed simultaneously (Fig. 4a; col. 4, LL. 7-9, LL. 24-30, LL. 63-67).
Regarding claim 17, Taylor et al. teach that the method comprises attaching a first end of the respective first or second sensor cable portion 16/31 to a distal end of the respective first or second pipe lining 30 prior to pulling the respective first or second pipe lining 30 through the respective first or second host pipe 10 (Fig. 4a; col. 4, LL. 7-9, LL. 24-30, LL. 63-67).

Regarding claim 19, Taylor et al. teach that, e.g., the respective first or second sensor cable portion 16/31 provides a means to communicate signals or data from one or more sensors (e.g., the other of the first or second sensor cable portion 16/31 that is itself configured as a sensor able to detect pressure within the pipeline) not comprised in the respective first or second sensor cable portion 16/31 (col. 9, LL. 31-38; col. 10, LL. 25-27; col. 11, LL. 8-25).
Regarding claim 20, Taylor et al. teach that the method may comprise locating a plurality of sensor cables 16/31 between the respective first or second pipe lining 30 and the respective first or second host pipe 10 (Abstract; Fig. 2a, 4a-b; col. 1, LL. 50-53, LL. 61-64; col. 3, LL. 55-58).
Regarding claim 21, Taylor et al. teach that the plurality of sensor cables 16/31 may be distributed circumferentially around the respective first or second pipe lining 30 (Fig. 3a, 4a-b; col. 2, LL. 63-64).
Regarding claim 22, Taylor et al. teach that the plurality of sensor cables 16/31 may be disposed along the respective first or second pipe lining 30 in a helical manner (Fig. 3b-c; col. 2, LL. 64-67).

Regarding claim 25, Taylor et al. teach that the respective first or second sensor cable portion 16/31 may comprise one or more optical fibres (Abstract; Fig. 17; col. 11, LL. 8-13).
Regarding claim 26, Taylor et al. teach that the method further comprises providing a monitoring apparatus to receive signals and/or data via the respective first or second sensor cable portion 16/31 and process the signals and/or data (Fig. 16b; col. 9, LL. 31-43, LL. 59-67; col. 10, LL. 1-2).
Regarding claim 27, Taylor et al. teach that the monitoring apparatus may be external to the lined pipeline (Fig. 16b; col. 9, LL. 31-43, LL. 59-67; col. 10, LL. 1-2).
Regarding claim 29, Taylor et al. teach that the method may further comprise progressively flooding the lined pipeline to displace air pockets in the annulus between, e.g., the first pipe lining 30 and the first host pipe 10 (i.e., pressurizing the first pipe lining 30 so that it engages the first host pipe 10) and/or the annulus between the first second pipe lining 30 and the second host pipe 10 (i.e., pressurizing the second pipe lining 30 so that it engages the second host pipe 10) (col. 4, LL. 14-23; col. 5, LL. 39-49).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., Ruffle et al., and Halada as applied to claims 1-9, 11, 14-22, 24-27, and 29 above, and further in view of Brandes (DE 3 503 391, of record).
Regarding claim 10, Taylor et al. in view of Ruffle et al. and Halada does not specifically teach routing a continuous sensor cable across, through or otherwise bridging the electrofusion fitting, whereby the continuous sensor cable comprises the first and second sensor cable portions 16/31.  However, Brandes likewise teaches producing a lined pipeline with an integrity monitoring system by providing first and second sections of lined pipe with a sensor cable 4 disposed between a host pipe 3 and a pipe lining 2, and joining the first and second sections of lined pipe together using a fitting 25 (Abstract; Fig. 4; [0004-0005, 0008, 0015, 0021]).  Brandes teaches that a single sensor cable 4 running continuously across the fitting 25 between the first and second sections of lined pipe provides effective sensing and communication of the conditions of interest (Fig. 4; [0022-0027]).  Thus, it would have been obvious to one of ordinary skill in the art to route a continuous sensor cable across, through or otherwise bridging the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada, whereby the continuous sensor cable comprises the first and second sensor cable portions 16/31, as a known functionally equivalent configuration to the separate sensor cable portions of Halada providing predictable results.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious; see MPEP 2141.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., Ruffle et al., and Halada as applied to claims 1-9, 11, 14-22, 24-27, and 29 above, and further in view of Day (GB 2 296 568, of record).
Regarding claim 12, Taylor et al. in view of Ruffle et al. and Halada does not specifically teach that the electrofusion fitting comprises at least one sensor.  However, Day likewise teaches joining first and second pipe sections 11, 12 to each other using an electrofusion fitting 10, and teaches that the electrofusion fitting 10 can advantageously incorporate a sensor to monitor forces acting on the pipe sections 11, 12 and the fitting 10, which is particularly useful as these joints are the most likely locations of leakage and failure of the pipeline, and as the sensor can remotely detect and locate problematic joints (Abstract; Fig. 1-4; p. 1, LL. 11-24; p. 4, LL. 23-34; p. 5, LL. 4-16).  Thus, it would have been obvious to one of ordinary skill in the art to provide at least one sensor in the electrofusion fitting of Taylor et al. in view of Ruffle et al. and Halada in order to achieve the advantages taught by Day.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art to configure the at least one sensor to communicate with the first sensor cable portion 16/31 and/or the second sensor cable portion 16/31 of Taylor et al. in view of Ruffle et al. and Halada, as both Taylor et al. (Abstract; col. 1, LL. 55-57; col. 8, LL. 62-67; col. 9, LL. 1-2) and Halada (Abstract; Fig. 1-2; [0037-0038]) teach ensuring that communication between sensor cable portions is maintained across fittings between sections of pipe, so that signals can be detected conveniently at the end(s) of the pipeline.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., Ruffle et al., and Halada as applied to claims 1-9, 11, 14-22, 24-27, and 29 above, and further in view of Roach et al. (US 5,072,622, of record).
Regarding claim 23, Taylor et al. that the pipeline may be used as an offshore pipeline, i.e., in an undersea environment (col. 1, LL. 29-33) and that the respective first or second sensor cable portion 16/31 may comprise a plurality of sensors (e.g., comprising optical fibers) (col. 9, LL. 31-38; col. 10, LL. 25-27; col. 11, LL. 8-25), but do not specifically teach seawater sensors.  However, Roach et al. (cited by Taylor et al.) teach that such optical-fiber cable portions within a similar lined pipeline can be configured to detect leaks (Abstract; Fig. 3; col. 4, LL. 8-12; col. 6, LL. 59-65), such that it would have been obvious to one of ordinary skill in the art to configure the optical fibers of the sensor cable portions 16/31 of Taylor et al. as seawater sensors, i.e., as sensors able to detect leaks in subsea pipelines.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., Ruffle et al., and Halada as applied to claims 1-9, 11, 14-22, 24-27, and 29 above, and further in view of Lindner et al. (US 2012/0255664, of record).
Regarding claim 28, Taylor et al. do not specifically teach that the monitoring apparatus is adapted or configured to generate one or more alarms corresponding to one or more received signals and/or data.  However, it is well known in the art to configure a monitoring apparatus of a pipeline to generate alarms in order to quickly alert an operator to abnormal or dangerous conditions, as evidenced by Lindner et al. (Abstract; Fig. 1; [0050, 0063-0064, 0076]), such that it would have been obvious to one 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Trichard et al. (WO 99/46529) teach joining sections 1/11/12/13 of pipe having a guide slot 5 for an electrical conductor 4, via a fitting 10 that may be an electrofusion fitting and is configured to enable continuity of the electrical conductor(s) 4 across the sections 1/11/12/13 (Fig. 1, 5, 7-8, 11; LL. 332-337, 356-359, 411-413, LL. 518-523, LL. 534-541, L. 583-592, LL. 704-707, LL. 715-721).  (The citations to Trichet et al. refer to line numbers of the translation provided with this action.)

Response to Arguments
Applicant's arguments filed November 18, 2021, have been fully considered but they are not persuasive.  Applicant argues that it would not have been obvious to one of ordinary skill in the art to select electrofusion fittings as the fittings between the pipe sections of Taylor et al. as taught by the combination of Ruffle et al. and Halada, because Taylor et al. teach using “couplings known in the art,” indicating that suitable couplings already exist and would therefore be used by the skilled person in the art rather than any coupling taught by a combination of references.  It appears from Applicant’s arguments that Applicant believes Taylor et al. to have a specific coupling in mind and chooses to avoid mentioning it, for unclear reasons.  This is not found persuasive; rather, the examiner finds that a plain reading of Taylor’s sole statement as .
With respect to Ruffle et al., Applicant argues that the electrofusion fitting thereof could not be used to join the liners of the pipeline of Taylor et al., because the tubular socket 13 of Ruffle et al. is of similar diameter to secondary containment pipes 31, 32 of the pipeline and receives and melts opposed sections of primary pipe (i.e., liners) 11, 12 internally; Applicant notes that the liners of Taylor et al. are internal, and presents this condition as contrasting with the internal heating coils of the Ruffle fitting that must fit over the exterior of the pipes to be joined.  The distinction that Applicant seeks to draw between the references with these arguments is not very clear to the examiner.  Certainly, the liners of Taylor et al. are internal, as are the primary pipes 11, 12 of Ruffle et al., but it is not immediately evident why the fitting of Ruffle et al. would be inoperable as applied to Taylor et al.  At the least, the examiner notes that Ruffle et al. teach a sort of compound fitting comprising an inner welding socket 10 for the primary pipes 11, 12 but also an outer welding socket 20 that fits over and welds the secondary pipes 31, 32 (Fig. 1A-B; col. 3, LL. 62-64; col. 4, LL. 11-26), which appears consistent with the lined pipeline of Taylor et al.  The examiner also notes that Ruffle et al. teach that the 
With respect to Halada, Applicant argues that there is no fitting of any kind in Halada and that the insulation stops short of the joint in each section, such that the pipe lining is not continuous in Halada, concluding that Halada is therefore of no relevance to Taylor et al. or the claimed invention.  This is not found persuasive because Halada teaches that the illustrated pipeline comprises a conduit pipe 1 that may comprise two pipe sections connected in the socket area 2 by means not shown (Fig. 1; [0035]), such that one of ordinary skill in the art would consider Halada to be pertinent to the joined pipe sections of Taylor et al. and would understand the connecting means of Halada to be, by definition, a coupling of some kind.  As with Taylor et al., Halada is concerned with providing continuous connection of sensor cable portions across a joint between lined pipe sections, where the connection is not limited to any particular type of fitting.  Thus, Halada demonstrates a concrete technique for connecting the sensor cable portions of Taylor et al., applicable to known pipe couplings including the electrofusion fitting of Ruffle et al.  (While this reference is not specifically relied upon, the examiner also notes that Trichard et al. as cited above teach pipe couplings specifically identified as electrofusion fittings and designed to provide connection of internal electrical conductors between the joined pipe sections.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745